 



Exhibit 10.6
SERVICES AGREEMENT
This Services Agreement (“Agreement”) is entered into as of August 29, 2006, by
and between John J. Andary, an individual, located at 17563 Rolling Woods
Circle, Northville, Michigan 48168 (hereinafter called “CONSULTANT”) and
webMethods, Inc., a company with its principal office at 3877 Fairfax Ridge
Road-South Tower, Fairfax, Virginia 22030 (including its affiliates, hereinafter
referred to as “CLIENT”).
In consideration of the mutual promises and covenants contained herein, the
parties hereto agree as follows:

1.   Engagement of Consultant; Consulting Tasks; Time Commitment. CLIENT hereby
engages CONSULTANT, and CONSULTANT hereby agrees, to advise CLIENT on the
matters, achieve the objectives and deliver the work product listed in the Scope
of Services section in Appendix A attached hereto (hereinafter referred to as
the “Services”) in accordance with the provisions set forth herein. If any
provisions of Appendix A conflict with any provisions set forth in this
Agreement, the provisions of Appendix A shall govern. CLIENT understands that
the manner and means used by CONSULTANT to accomplish the Services is in the
sole discretion and control of CONSULTANT. However, CONSULTANT will utilize the
highest degree of skill and expertise in order to professionally accomplish the
Services in a timely fashion. Except where the nature of the Services requires
that they be performed at specific times, CONSULTANT is free to choose the
specific times at which work will be performed. However, CONSULTANT and CLIENT
agree that the work performed shall be on a five (5) day per week basis (Monday
through Friday), and shall principally be performed at the CLIENT’s facilities
in Fairfax, Virginia, with travel on behalf of CLIENT when needed. CONSULTANT
agrees that he shall not take on any new consulting assignments during the Term
of this Agreement. Notwithstanding the foregoing, CLIENT acknowledges that
CONSULTANT is finishing tasks for other clients and, as such, understands that
CONSULTANT may be unavailable to work on CLIENT projects on approximately four
(4) days during this period. CLIENT also acknowledges that CONSULTANT shall be
largely unavailable August 30, 2006 through September 5, 2006.   2.   Fees.
CLIENT agrees to pay CONSULTANT in accordance with the rates outlined in the
rate schedule set forth in Appendix A. CONSULTANT agrees to invoice CLIENT
bi-weekly for all Services performed during the period. CLIENT agrees to remit
payment for Services to CONSULTANT within ten (10) business days of receipt of
invoice. CLIENT agrees to reimburse CONSULTANT for business and business-related
travel expenses as specified in item 3 (Expenses) below.   3.   Expenses.
CONSULTANT will be reimbursed for reasonable out of pocket business and
business-related expenses incurred upon the periodic presentation by CONSULTANT
of an itemized account of such expenditures in a form and manner requested by
CLIENT. Reasonable out of pocket business and business-related expenses include,
but are not limited to, round-trip airfare each week between consultant’s home
and CLIENT’s location, parking fees and ground transportation, automobile
rental, reasonable hotel or corporate apartment accommodations, daily meals or
meal allowance, phone and laundry, and other reasonable expenses associated with
the conduct of the position. Upon reasonable request by CLIENT, CONSULTANT shall
travel to appropriate locations to perform the services (where the nature of
such tasks so requires) within the Time Commitment noted in item 1 above. Travel
time for such requested travel shall count as time spent on the services.   4.  
Term. CONSULTANT shall commence work under this Agreement on August 30, 2006
(the “Start Date”). The initial term of this Agreement will be set forth in
Appendix A, unless terminated under the provisions of item XX below, or extended
by mutual agreement of the parties, and will be, at a minimum, ninety
(90) consecutive days of full-time consulting services from the Start Date. The
term of this agreement, unless otherwise determined in Appendix A, will be
defined by calendar days. The Agreement will be deemed to have been extended
beyond the original end date on the same terms and conditions stated herein
until such time as the CONSULTANT or CLIENT provides thirty (30) days written
notice to terminate the agreement.   5.   No Conflicts. CONSULTANT represents
and warrants that: (a) CONSULTANT is not bound by, and will not enter into, any
oral or written agreement with another party that conflicts in any way

Page 1 of 4



--------------------------------------------------------------------------------



 



    with CONSULTANT’s obligations under this Agreement or any agreement made or
to be made in connection herewith and (b) CONSULTANT’s agreements and
performance under this Agreement and such related agreements do not require
consent or approval of any person that has not already been obtained.   6.  
Confidentiality of Protected Information. As a condition to CONSULTANT’s
engagement hereunder, CONSULTANT to enter into CLIENT’s standard Non-Disclosure
Agreement, a form of which is attached hereto as Exhibit 1, pursuant to which
CONSULTANT agrees to maintain in confidence and not to disclose to any person,
firm or corporation, without CLIENT’s prior consent, any trade secret or
confidential information, knowledge or data relating to the products, process or
operations of the CLIENT. CONSULTANT further agrees to maintain in confidence
and not to disclose to any person, firm or corporation any data, information,
technology or material developed or obtained by CONSULTANT during the term of
this Agreement. CONSULTANT shall not disclose any information to CLIENT which
CONSULTANT believes to be confidential or proprietary to itself or any third
party.   7.   Insurance. CLIENT agrees to maintain and administer any and all
professional liability and other appropriate insurance coverage for the
CONSULTANT while this Agreement is in force. See Item 9 below.   8.  
Termination.       (a) This Agreement may be terminated by either party on
thirty (30) days’ prior written notice to the other, regardless of whether or
not the services have yet been completed. On termination, CONSULTANT shall
deliver to CLIENT any supplies or equipment provided by CLIENT for use in
performing the services, and all physical property and documents or other media
(including copies) that contain Protected Information.       (b) In the event of
the termination of this Agreement:         (1) By CONSULTANT upon CLIENT’s
breach or violation of any material provisions of this Agreement, which breach
or violation shall not be cured within ten (10) days after written notice
thereof, the obligation of CLIENT to pay fully on this Agreement for Services
rendered will not terminate and, as such, all amounts owing to CONSULTANT
hereunder, including reimbursement of business and business-related travel
expenses, shall be paid to CONSULTANT immediately upon termination;        
(2) By CONSULTANT without cause (as defined in Item 9.b(1) above), no further
payments for Services shall be due and payable by CLIENT hereunder for Services
rendered after the termination;         (3) By CLIENT upon CONSULTANT’s willful
negligence or insubordination, which shall not be cured within ten (10) days
after written notice thereof, no further payments for Services shall be due and
payable by CLIENT hereunder for Services rendered after the termination; and    
    (4) By CLIENT without cause (as defined in Item 9.b(4) above), the
obligation of CLIENT to pay fully on this Agreement for Services rendered will
not terminate and, as such, all amounts owing to CONSULTANT hereunder, including
reimbursement of business and business-related travel expenses, shall be paid to
CONSULTANT immediately upon termination.   9.   Independent Contractor; No
Employee Benefits. The relationship between CONSULTANT and CLIENT, established
by this Agreement, will be that of independent contractor. CONSULTANT shall at
all times act as an independent contractor and not as an employee of CLIENT.
Accordingly, CONSULTANT understands that CLIENT will not pay or withhold from
payments to CONSULTANT under this Agreement any FICA (social security), state
unemployment or disability insurance premiums, state or federal income taxes, or
other taxes and that CONSULTANT will be responsible for payment of all fees and
taxes, including federal, state and local taxes, arising out of CONSULTANT’s
activities in accordance with this Agreement, including paying his own federal
self-employment tax (in lieu of FICA), state and federal income taxes (including
estimated tax payments) and other applicable taxes. CONSULTANT also understands
that he will receive no employee benefits of any kind, including, for example,
health insurance. Notwithstanding the foregoing, CLIENT agrees to add
CONSULTANT’s name as a “named insured” on the current

Page 2 of 4



--------------------------------------------------------------------------------



 



    CLIENT D&O liability insurance policy (and any future CLIENT D&O liability
insurance policies that may cover the Term of this Agreement, effective
August 30, 2006. During the Term of the Agreement, CONSULTANT will be subject to
all of the restrictions imposed on executive officers with regard to trading in
CLIENT securities.   10.   Miscellaneous. Neither party has any authority to
bind the other in any way. Nothing herein shall be construed to create a
relationship between the parties in the nature of a profit sharing, partnership,
joint venture, principal/agent, employment, or any other relationship which
might impose liability on any party hereto for its past, present, or future
debts, liabilities, obligations, acts, or omissions. This Agreement, and that
Non-Disclosure Agreement dated August 23, 2006 (“Non-Disclosure Agreement”) by
and between the parties hereto, constitute the entire agreement between the
parties relating to the subject matter hereof. Except as expressly provided
herein, this Agreement and the Non-Disclosure Agreement shall not be amended
except by written agreement between the parties. No oral waiver, amendment or
modification shall be effective under any circumstances, and the failure of
either party at any time to require performance by the other party of any
provision hereof shall not be taken or held to be a waiver of the provision
itself. If any word, phrase, clause, sentence, provision, paragraph, term,
covenant or conditions of this Agreement is or shall be held invalid or unlawful
for any reason by a court of competent jurisdiction, the same shall be deemed
severed from the remainder hereof, and stricken there from, and shall in no way
affect or impair the validity of this Agreement or any other portion thereof,
and this Agreement shall otherwise remain in full force and effect. The
representations and warranties herein shall survive termination or expiration of
this Agreement. This Agreement shall be governed and construed under the laws of
the Commonwealth of Virginia, excluding choice of law rules.   11.   Taxpayer
Identification Number. The information in this item is provided in lieu of IRS
Form W-9. CONSULTANT’s taxpayer identification number is:

Social Security Number: _____ __ ____
(for individual or sole proprietorships).
OR
Employer I.D. Number:
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date set forth above.

     
Consultant: John J. Andary
  Client: webMethods, Inc.
 
   
 
   
 
   
Signed /s/ John J. Andary
  Signed /s/ Douglas W. McNitt
 
   
 
   
Name/Title Consultant
  Name/Title Executive Vice President
 
   
Date:
  Date:

Page 3 of 4



--------------------------------------------------------------------------------



 



APPENDIX A
SERVICE AGREEMENT

  1.   SCOPE OF SERVICES:         CONSULTANT shall advise CLIENT on the matters,
achieve the objectives and deliver the work product arising from a full-range of
Interim Chief Financial Officer services, including, without limitation, leading
the CLIENT’s Accounting and Finance organization, on an interim basis, as
“Interim CFO”, which includes holding responsibility for financial accounting,
reporting and certification, financial planning, budgeting and analysis,
investor relations, treasury and tax, risk management, travel and facilities.  
      CONSULTANT shall report directly to the CEO, and shall also have direct
and unfettered access to the Audit Committee of the Board of Directors of
CLIENT.         CONSULTANT shall be an interim member of the executive
management team (“XMT”) and attend XMT and other executive staff meetings.      
  CONSULTANT shall lead an assessment of the Finance team and shall recommend to
the CEO staffing / hiring decisions appropriate to the needs of the
organization.     2.   RATE SCHEDULE:

              Consultant Name   Rate   Start Date   End Date
JOHN J. ANDARY
  $220.00 per hour   8/30/2006   12/06/2006 — w/extension possible.

It is the intention of the parties that CONSULTANT will devote on average at
least one hundred sixty (160) hours per month to CLIENT during the Term.

     
Consultant: John J. Andary
  Client: webMethods, Inc.
 
   
 
   
 
   
Signed /s/ John J. Andary
  Signed /s/ Douglas W. McNitt
 
   
 
   
Name/Title Consultant
  Name/Title Executive Vice President
 
   
Date:
  Date:

Page 4 of 4